                                                                         f is#: 17
         Case 1:19-mj-00513-CLP Document 2 Filed 06/03/19 Page 1 of 1 PageID
                            INITIAL APPEARANCE CALENDAR                 '

Magistrate Judge :        Cheryl L. Pollak                     Date:      June 3,2019

Magistrate Case Number:          19-513M                        LOG #:_
Defendant's Name:                  George Nader

      Court appointed counsel.               Defendant retained coimsel.
Defense Counsel:                                                       CJA:         FDNY:            RET:^
A.U.S.A.           Miriam Glaser                                       Clerk :      M.Sica
Interpreter:                                                      Language:

      ARRAIGNMENT on Complaint held.                      Government Agent Sworn

     DETENTION HEARING Held:                      Government opposed bail for reasons stated on the record.
           Bond set at                                .           Bond set on consent of both parties.

      Defendant :            released          held pending satisfaction of bond conditions.
           Defendant advised of bond conditions set by the Court and signed the bond.
           Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
           (Additional) surety/ies to co-sign bond by
           After detention hearing, Court orders detention in custody.              Leave to reopen granted
 v^^emporary Order of Detention Issued. Bail Hearing set for ^ ii. 1^ ^ ^                           '
      At this time, defense counsel states on the record that the defendant does not have a bail
      application / package. Order of detention entered with leave to reapply to a Magistrate
      or to the District Court Judge to whom the case will be assigned.
     Preliminary Hearing set for:                                       ; or            ^waived by defendant
     Status Conference set for:                                  before Judge
     Medical memo issued.

 X    REMOVAL(Rule 5)PROCEEDING held. Tn the Eastern district of:                      Virginia
               ientity hearing held. Court       orders removal            denies removal
           Defendant waives:            identity hearing      preliminary hearing
           Identity/ Removal Hearing set for:
               No bail application presented to the Court. Commitment to the District                  entered.
Other Comments/Rulings:.
